CONNOR, J.
Tbe title of tbe purcbaser at a foreclosure sale, to whom tbe laud described in tbe complaint bas been conveyed by tbe commissioner appointed by tbe court for that purpose, cannot be challenged by a party to tbe action in wbicb tbe decree of foreclosure was rendered, upon tbe application of tbe purcbaser for a writ of assistance. Tbe decree and all proceedings pursuant thereto are binding and conclusive on tbe parties to tbe action, and on their privies. See Bank v. Leverette, 187 N. C., 743, 123 S. E., 268; Exum v. Baker, 115 N. C., 242, 20 S. E., 448.
In tbe instant case, tbe deed of tbe commissioner to tbe town of Wake Forest is not void. A municipal corporation bas tbe power to purchase land for certain purposes. 0. S., 2623(3). It does not appear from tbe record in this case that tbe purchase of tbe land described in its deed by tbe town of Wake Forest was ultra vires.
Tbe order that tbe clerk of tbe Superior Court issue tbe writ of assistance in accordance with tbe motion of tbe town of Wake Forest is
Affirmed.